Appeal from a judgment of the Erie County Court (Thomas E Franczyk, J.), rendered October 4, 2012. The judgment convicted defendant, upon a nonjury verdict, of manslaughter in the first degree.
It is hereby ordered that the case is held, the decision is reserved and the matter is remitted to Erie County Court for further proceedings in accordance with the same memorandum as in People v Mohamed ([appeal No. 1] 124 AD3d 1332 [2015]).
Present — Smith, J.P., Peradotto, Lindley, Valentino and Whalen, JJ.